FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D21-3193
                 _____________________________

CORDARYL DION GROSS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
John F. Simon, Jr., Judge.




                       September 21, 2022


PER CURIAM.

     Appellant, Cordaryl Dion Gross, appeals his judgment and
sentence for felony battery that was entered after the trial court
revoked his probation. We reject without further comment
Appellant’s argument that the trial court erred in finding that he
violated Condition 5 and Special Condition 8 of his probation.
However, we agree with Appellant that the trial court erred in
finding that he violated Condition 3 by changing his residence
without the consent of his probation officer. The State’s evidence
that Appellant was not home on two occasions when the officer
visited, along with the hearsay testimony of the mother of
Appellant’s child that she had not seen him in a month-and-a-half,
was insufficient to prove that Appellant changed his residence.
See Berg v. State, 327 So. 3d 944, 945–46 (Fla. 1st DCA 2021) (“The
trial court found that Appellant violated condition three of his
probation by changing his residence without the consent of his
probation officer. [The] . . . officer testified that she went to
Appellant’s listed residence and was told by Appellant’s father that
Appellant was not at the house, that he did not know Appellant’s
whereabouts, that he had a trespass injunction against [him], and
that Appellant was not allowed to come back. Such hearsay alone
is not sufficient to establish that Appellant changed his residence
in the absence of any nonhearsay evidence to corroborate it.”);
Rutland v. State, 166 So. 3d 878, 878 (Fla. 1st DCA 2015) (noting
that a “probation officer’s hearsay testimony, by itself, that
another person told him or her the probationer no longer lived at
a residence is insufficient to support a change of residence
violation” and “[n]or does it matter Appellant was not home when
the probation officer came to the residence; even when coupled
with hearsay testimony Appellant moved”).

      Nevertheless, because it is clear from the record that the trial
court would have revoked Appellant’s probation and imposed the
same sentence without finding a violation of Condition 3, we affirm
Appellant’s judgment and sentence. See Lovett v. State, 338 So. 3d
1132, 1135 (Fla. 1st DCA 2022) (explaining that the remedy when
a trial court is found to have erred in finding a probation violation
depends on whether it is clear from the record that the court would
have imposed the same sentence based upon the other violations);
Boyer v. State, 39 So. 3d 374, 375 (Fla. 1st DCA 2010) (“Because it
is clear from the record that the trial court would have revoked Mr.
Boyer’s probation based solely upon his violation of condition four,
we affirm the revocation of . . . probation”). Upon remand, the trial
court is instructed to strike the violation of Condition 3 from the
revocation order. ∗


    ∗
        As Appellant points out, while the revocation order stated
that he violated Conditions 1, 2, 3, 4, 6, 7, and 8 of his probation,
it is likely that the trial court intended those numbers to reflect
the counts in the violation of probation affidavit, not the actual
probation conditions. Upon remand, the trial court should correct

                                  2
    AFFIRMED and REMANDED with instructions.

LEWIS, MAKAR, and BILBREY, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Jessica J. Yeary, Public Defender, and Tyler K. Payne, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Steven E. Woods, Assistant
Attorney General, Tallahassee, for Appellee.




the order to reflect the conditions, excluding Condition 3, that
Appellant was found to have violated.


                               3